Exhibit 10.4  

 

 

 

 

SUBSIDIARY GUARANTY AGREEMENT

 

Dated as of December 13, 2005

 

Re: Senior Secured Notes due May 1, 2008

 

of

 

GLOBIX CORPORATION

 

 

 

 

 





 


--------------------------------------------------------------------------------



 

 

TABLE OF CONTENTS

 

 

1.

DEFINITIONS.

2

2.

GUARANTY OF NOTES AND NOTE PURCHASE AGREEMENTS.

3

3.

GUARANTY OF PAYMENT AND PERFORMANCE.

3

4.

GENERAL PROVISIONS RELATING TO THE GUARANTY.

4

5.

REPRESENTATIONS AND WARRANTIES OF THE SUBSIDIARY GUARANTORS.

8

6.

SUBSIDIARY GUARANTOR COVENANTS.

9

7.

GOVERNING LAW.

9

8.

JUDGMENTS.

10

9.

AMENDMENTS, WAIVERS AND CONSENTS.

10

10.

NOTICES.

11

11.

MISCELLANEOUS.

12

 

 



 

-i-



 


--------------------------------------------------------------------------------



 

 

SUBSIDIARY GUARANTY AGREEMENT

Re:

Senior Secured Notes due May 1, 2008 of Globix Corporation

This SUBSIDIARY GUARANTY AGREEMENT dated as of December 13, 2005 (the
“Guaranty”) is entered into on a joint and several basis by each of the
undersigned, together with any entity which may become a party hereto by
execution and delivery of a Subsidiary Guaranty Supplement in substantially the
form of Exhibit A hereto (a “Guaranty Supplement”) (which parties are
hereinafter referred to individually as a “Subsidiary Guarantor” and
collectively as the “Subsidiary Guarantors”).

RECITALS

A.           Each Subsidiary Guarantor is a subsidiary of Globix Corporation, a
Delaware corporation (the “Company”).

B.           For general corporate purposes, the Company has entered into one or
more Note Purchase Agreements dated as of December 13, 2005 (each, a “Note
Purchase Agreement”) between the Company and each of the purchasers named on
Schedule A thereto (the “Initial Note Purchasers” the Initial Note Purchasers,
together with their successors, assigns or any other future holder of the Notes
(as defined below), the “Holders”), providing for, inter alia, the issue and
sale by the Company to the Initial Note Purchasers of its Senior Secured Notes
due May 1, 2008 (the “Notes”).

C.           The Initial Note Purchasers have required as a condition to their
purchase of the Notes that the Company cause each of the undersigned to enter
into this Guaranty, and to cause certain other Domestic Restricted Subsidiaries
(as defined in the Note Purchase Agreement) to enter into a Guaranty Supplement,
and the Company has agreed to cause each of the undersigned to execute this
Guaranty and to cause such Domestic Restricted Subsidiaries to execute a
Guaranty Supplement, in order to induce the Initial Note Purchasers to purchase
the Notes and thereby benefit the Company and the undersigned by providing funds
for general corporate purposes.

D.           Each of the Subsidiary Guarantors will derive substantial direct
and indirect benefit from the sale of the Notes to the Initial Note Purchasers.

NOW, THEREFORE, as required by Section 2.2 of each Note Purchase Agreement and
in consideration of the premises and other good and valuable consideration, the
receipt and sufficiency whereof are hereby acknowledged, each Subsidiary
Guarantor does hereby covenant and agree, jointly and severally, as follows:

 

1.

DEFINITIONS.

Capitalized terms used herein shall have the meanings set forth in the Note
Purchase Agreement unless herein defined or the context shall otherwise require.

 



 

 


--------------------------------------------------------------------------------



 

 

2.

GUARANTY OF NOTES AND NOTE PURCHASE AGREEMENTS.

(a)          Each Subsidiary Guarantor jointly and severally does hereby
irrevocably, absolutely and unconditionally guarantee unto the Holders: (1) the
full and timely payment of the principal of, premium, if any, and interest on
the Notes from time to time outstanding, as and when such payments shall become
due and payable whether by lapse of time, upon redemption or prepayment, by
extension or by acceleration or declaration or otherwise (including (to the
extent legally enforceable) interest due on overdue payments of principal,
premium, if any, or interest at the rate set forth in the Notes) in Federal or
other immediately available funds of the United States of America which at the
time of payment or demand therefor shall be legal tender for the payment of
public and private debts, and (2) the full and timely performance and observance
by the Company of each and all of the obligations, covenants and agreements
required to be performed or owed by the Company under the terms of the Notes and
each Note Purchase Agreement.

(b)          The liability of each Subsidiary Guarantor under this Guaranty
shall not exceed an amount equal to a maximum amount as will, after giving
effect to such maximum amount and all other liabilities of such Subsidiary
Guarantor, contingent or otherwise, result in the obligations of such Subsidiary
Guarantor hereunder not constituting a fraudulent transfer, obligation or
conveyance.

 

3.

GUARANTY OF PAYMENT AND PERFORMANCE.

This is a guarantee of payment and performance and each Subsidiary Guarantor
hereby waives, to the fullest extent permitted by law, any right to require that
any action on or in respect of any Note or any Note Purchase Agreement be
brought against the Company or any other Person or that resort be had to any
direct or indirect security for the Notes or for this Guaranty or any other
remedy. Any Holder may, at its option, proceed hereunder against any Subsidiary
Guarantor in the first instance to collect monies when due, the payment of which
is guaranteed hereby, without first proceeding against the Company or any other
Person and without first resorting to any direct or indirect security for the
Notes or for this Guaranty or any other remedy. The liability of each Subsidiary
Guarantor hereunder shall in no way be affected or impaired by any acceptance by
any Holder of any direct or indirect security for, or other guaranties of, any
Indebtedness, liability or obligation of the Company or any other Person to any
Holder or by any failure, delay, neglect or omission by any Holder to realize
upon or protect any such guarantees, Indebtedness, liability or obligation or
any notes or other instruments evidencing the same or any direct or indirect
security therefor or by any approval, consent, waiver, or other action taken, or
omitted to be taken by any such Holder.

The covenants and agreements on the part of the Subsidiary Guarantors herein
contained shall take effect as joint and several covenants and agreements, and
references to the Subsidiary Guarantors shall take effect as references to each
of them and none of them shall be released from liability hereunder by reason of
the guarantee ceasing to be binding as a continuing guarantee on any other of
them.

 



 

-3-

 



 


--------------------------------------------------------------------------------



 

 

4.

GENERAL PROVISIONS RELATING TO THE GUARANTY.

(a)          Each Subsidiary Guarantor hereby consents and agrees that any
Holder or Holders from time to time, with or without any further notice to or
assent from any other Subsidiary Guarantor may, without in any manner affecting
the liability of any Subsidiary Guarantor under this Guaranty, and upon such
terms and conditions as any such Holder or Holders may deem advisable:

(i)           extend in whole or in part (by renewal or otherwise), modify,
change, compromise, release or extend the duration of the time for the
performance or payment of any Indebtedness, liability or obligation of the
Company or of any other Person secondarily or otherwise liable for any
Indebtedness, liability or obligations of the Company on the Notes, or waive any
Default with respect thereto, or waive, modify, amend or change any provision of
any other agreement or waive this Guaranty; or

(ii)          sell, release, surrender, modify, impair, exchange or substitute
any and all property, of any nature and from whomsoever received, held by, or
for the benefit of, any such Holder as direct or indirect security for the
payment or performance of any Indebtedness, liability or obligation of the
Company or of any other Person secondarily or otherwise liable for any
Indebtedness, liability or obligation of the Company on the Notes; or

(iii)        settle, adjust or compromise any claim of the Company against any
other Person secondarily or otherwise liable for any Indebtedness, liability or
obligation of the Company on the Notes.

Each Subsidiary Guarantor hereby ratifies and confirms any such extension,
renewal, change, sale, release, waiver, surrender, exchange, modification,
amendment, impairment, substitution, settlement, adjustment or compromise and
that the same shall be binding upon it, and hereby waives, to the fullest extent
permitted by law, any and all defenses, counterclaims or offsets which it might
or could have by reason thereof, it being understood that such Subsidiary
Guarantor shall at all times be bound by this Guaranty and remain liable
hereunder.

(b)          Each Subsidiary Guarantor hereby waives, to the fullest extent
permitted by law:

(i)           notice of acceptance of this Guaranty by the Holders or of the
creation, renewal or accrual of any liability of the Company, present or future,
or of the reliance of such Holders upon this Guaranty (it being understood that
every Indebtedness, liability and obligation described in Section 2 hereof shall
conclusively be presumed to have been created, contracted or incurred in
reliance upon the execution of this Guaranty);

(ii)          demand of payment by any Holder from the Company or any other
Person indebted in any manner on or for any of the Indebtedness, liabilities or
obligations hereby guaranteed; and

 



 

-4-

 



 


--------------------------------------------------------------------------------



 

 

(iii)         presentment for the payment by any Holder or any other Person of
the Notes or any other instrument, protest thereof and notice of its dishonor to
any party thereto and to such Subsidiary Guarantor.

The obligations of each Subsidiary Guarantor under this Guaranty and the rights
of any Holder to enforce such obligations by any proceedings, whether by action
at law, suit in equity or otherwise, shall not be subject to any reduction,
limitation, impairment or termination, whether by reason of any claim of any
character whatsoever or otherwise and shall not be subject to any defense,
set-off, counterclaim (other than any compulsory counterclaim), recoupment or
termination whatsoever.

(c)          The obligations of the Subsidiary Guarantors hereunder shall be
binding upon the Subsidiary Guarantors and their successors and assigns, and
shall remain in full force and effect irrespective of:

(i)           the genuineness, validity, regularity or enforceability of the
Notes, each Note Purchase Agreement, the Security Documents or any other
agreement or any of the terms of any thereof, the continuance of any obligation
on the part of the Company or any other Person on or in respect of the Notes or
under any Note Purchase Agreement, the Security Documents or any other agreement
or the power or authority or the lack of power or authority of the Company to
issue the Notes or the Company to execute and deliver any Note Purchase
Agreement, the Security Documents or any other agreement or of any Subsidiary
Guarantor to execute and deliver this Guaranty or to perform any of its
obligations hereunder or the existence or continuance of the Company or any
other Person as a legal entity; or

(ii)          any default, failure or delay, willful or otherwise, in the
performance by the Company, any Subsidiary Guarantor or any other Person of any
obligations of any kind or character whatsoever under the Notes, any Note
Purchase Agreement, the Security Documents, this Guaranty or any other
agreement; or

(iii)         any creditors’ rights, bankruptcy, receivership or other
insolvency proceeding of the Company, any Subsidiary Guarantor or any other
Person or in respect of the property of the Company, any Subsidiary Guarantor or
any other Person or any merger, consolidation, reorganization, dissolution,
liquidation, the sale of all or substantially all of the assets of or winding up
of the Company, any Subsidiary Guarantor or any other Person; or

(iv)         impossibility or illegality of performance on the part of the
Company, any Subsidiary Guarantor or any other Person of its obligations under
the Notes, any Note Purchase Agreement, the Security Documents , this Guaranty
or any other agreements; or

(v)          any attachment, claim, demand, charge, Lien, order, process,
encumbrance or any other happening or event or reason, similar or dissimilar to
the foregoing, or any withholding or diminution at the source, by reason of any
taxes, assessments, expenses, Indebtedness, obligations or liabilities of any
character, foreseen or unforeseen, and

 



 

-5-

 



 


--------------------------------------------------------------------------------



 

whether or not valid, incurred by or against the Company, any Subsidiary
Guarantor or any other Person or any claims, demands, charges or Liens of any
nature, foreseen or unforeseen, incurred by the Company, any Subsidiary
Guarantor or any other Person, or against any sums payable in respect of the
Notes or under any Note Purchase Agreement, the Security Documents or this
Guaranty, so that such sums would be rendered inadequate or would be unavailable
to make the payments herein provided; or

(vi)         any order, judgment, decree, ruling or regulation (whether or not
valid) of any court of any nation or of any political subdivision thereof or any
body, agency, department, official or administrative or regulatory agency of any
thereof or any other action, happening, event or reason whatsoever which shall
delay, interfere with, hinder or prevent, or in any way adversely affect, the
performance by the Company, any Subsidiary Guarantor or any other Person of its
respective obligations under or in respect of the Notes, the Note Purchase
Agreements, the Security Documents, this Guaranty or any other agreement; or

(vii)       the failure of any Subsidiary Guarantor to receive any benefit from
or as a result of its execution, delivery and performance of this Guaranty; or

(viii)      any failure or lack of diligence in collection or protection,
failure in presentment or demand for payment, protest, notice of protest, notice
of default and of nonpayment, any failure to give notice to any Subsidiary
Guarantor of failure of the Company, any Subsidiary Guarantor or any other
Person to keep and perform any obligation, covenant or agreement under the terms
of the Notes, any Note Purchase Agreement, the Security Documents, this Guaranty
or any other agreement or failure to resort for payment to the Company, any
Subsidiary Guarantor or to any other Person or to any other guaranty or to any
property, security, Liens or other rights or remedies; or

(ix)         the acceptance of any additional security or other guaranty, the
advance of additional money to the Company or any other Person, the renewal or
extension of the Notes or amendments, modifications, consents or waivers with
respect to the Notes, any Note Purchase Agreement, the Security Documents or any
other agreement, or the sale, release, substitution or exchange of any security
for the Notes; or

(x)          any merger or consolidation of the Company, any Subsidiary
Guarantor or any other Person into or with any other Person or any sale, lease,
transfer or other disposition of any of the assets of the Company, any
Subsidiary Guarantor or any other Person to any other Person, or any change in
the ownership of any shares of the Company, any Subsidiary Guarantor or any
other Person; or

(xi)         any defense whatsoever that: (1) the Company or any other Person
might have to the payment of the Notes (principal, premium, if any, or
interest), other than payment thereof in accordance with the terms thereof, or
(2) the Company or any other Person might have to the performance or observance
of any of the provisions of the Notes, any Note Purchase Agreement, the Security
Documents or any other agreement, whether through the satisfaction or purported
satisfaction by the Company or any other Person of its debts due to any cause
such as bankruptcy, insolvency, receivership, merger,

 



 

-6-

 



 


--------------------------------------------------------------------------------



 

consolidation, reorganization, dissolution, liquidation, winding-up or
otherwise, other than the defense of indefeasible payment in full of the Notes;
or

(xii)       any act or failure to act with regard to the Notes, any Note
Purchase Agreement, the Security Documents, this Guaranty or any other agreement
or anything which might vary the risk of any Subsidiary Guarantor or any other
Person; or

(xiii)      any other circumstance which might otherwise constitute a defense
available to, or a discharge of, any Subsidiary Guarantor or any other Person in
respect of the obligations of any Subsidiary Guarantor or other Person under
this Guaranty or any other agreement, other than the defense of indefeasible
payment in full of the Notes;

provided that the specific enumeration of the above-mentioned acts, failures or
omissions shall not be deemed to exclude any other acts, failures or omissions,
though not specifically mentioned above, it being the purpose and intent of this
Guaranty and the parties hereto that the obligations of each Subsidiary
Guarantor shall be absolute and unconditional and shall not be discharged,
impaired or varied except by the payment of the principal of, premium, if any,
and interest on the Notes in accordance with their respective terms whenever the
same shall become due and payable as in the Notes provided, at the place
specified in and all in the manner and with the effect provided in the Notes and
each Note Purchase Agreement, as each may be amended or modified from time to
time. Without limiting the foregoing, it is understood that repeated and
successive demands may be made and recoveries may be had hereunder as and when,
from time to time, the Company shall default under or in respect of the terms of
the Notes or any Note Purchase Agreement and that notwithstanding recovery
hereunder for or in respect of any given default or defaults by the Company
under the Notes or any Note Purchase Agreement, this Guaranty shall remain in
full force and effect and shall apply to each and every subsequent default.

(d)          All rights of any Holder may be transferred or assigned at any time
and shall be considered to be transferred or assigned at any time or from time
to time upon the transfer of such Note whether with or without the consent of or
notice to the Subsidiary Guarantors under this Guaranty or to the Company.

(e)          To the extent of any payments made under this Guaranty, the
Subsidiary Guarantors shall be subrogated to the rights of the Holder or Holders
upon whose Notes such payment was made, but each Subsidiary Guarantor covenants
and agrees that such right of subrogation shall be junior and subordinate in
right of payment to the prior indefeasible final payment in cash in full of all
amounts due and owing by the Company with respect to the Notes and each Note
Purchase Agreement and by the Subsidiary Guarantors under this Guaranty, and the
Subsidiary Guarantors shall not take any action to enforce such right of
subrogation, and the Subsidiary Guarantors shall not accept any payment in
respect of such right of subrogation, until all amounts owed by the Company
under or in respect of the Notes and each Note Purchase Agreement and all
amounts owed by the Subsidiary Guarantors hereunder have indefeasibly been
finally paid in full. If any amount shall be paid to any Subsidiary Guarantor in
violation of the preceding sentence at any time prior to the indefeasible
payment in cash in full of the Notes and all other amounts payable under the
Notes, each Note Purchase Agreement and this Guaranty, such amount shall be held
in trust for the benefit of the Holders and shall forthwith be

 



 

-7-

 



 


--------------------------------------------------------------------------------



 

paid to the Holders to be credited and applied to the amounts due or to become
due with respect to the Notes and all other amounts payable under each Note
Purchase Agreement and this Guaranty, whether matured or unmatured.

(f)           To the extent of any payments made under this Guaranty, each
Subsidiary Guarantor making such payment shall have a right of contribution from
the other Subsidiary Guarantors, but such Subsidiary Guarantor covenants and
agrees that such right of contribution shall be subordinate in right of payment
to the rights of the Holders for which full payment has not been made or
provided for and, to that end, such Subsidiary Guarantor agrees not to claim or
enforce any such right of contribution unless and until all of the Notes and all
other sums due and payable under any Note Purchase Agreement have been fully and
irrevocably paid and discharged.

(g)          Each Subsidiary Guarantor agrees that to the extent the Company or
any other Person makes any payment on any Note, which payment or any part
thereof is subsequently invalidated, voided, declared to be fraudulent or
preferential, set aside, recovered, rescinded or is required to be retained by
or repaid to a trustee, receiver, or any other Person under any bankruptcy code,
common law, or equitable cause, then and to the extent of such payment, the
obligation or the part thereof intended to be satisfied shall be revived and
continued in full force and effect with respect to the Subsidiary Guarantors’
obligations hereunder, as if said payment had not been made. The liability of
the Subsidiary Guarantors hereunder shall not be reduced or discharged, in whole
or in part, by any payment to any Holder from any source that is thereafter
paid, returned or refunded in whole or in part by reason of the assertion of a
claim of any kind relating thereto, including, but not limited to, any claim for
breach of contract, breach of warranty, preference, illegality, invalidity, or
fraud asserted by any account debtor or by any other Person.

(h)          No Holder shall be under any obligation: (1) to marshal any assets
in favor of the Subsidiary Guarantors or in payment of any or all of the
liabilities of the Company under or in respect of the Notes or the obligations
of the Subsidiary Guarantors hereunder or (2) to pursue any other remedy that
the Subsidiary Guarantors may or may not be able to pursue themselves and that
may lighten the Subsidiary Guarantors’ burden, any right to which each
Subsidiary Guarantor hereby expressly waives.

 

5.

REPRESENTATIONS AND WARRANTIES OF THE SUBSIDIARY GUARANTORS.

Each Subsidiary Guarantor represents and warrants to each Holder that:

(a)          Such Subsidiary Guarantor is a corporation or other legal entity
duly organized, validly existing and in good standing under the laws of its
jurisdiction of organization, and is duly qualified as a foreign corporation or
other legal entity and is in good standing in each jurisdiction in which such
qualification is required by law, other than those jurisdictions as to which the
failure to be so qualified or in good standing would not, individually or in the
aggregate, reasonably be expected to have a material adverse effect on (1) the
business, operations, affairs, financial condition, assets or properties of such
Subsidiary Guarantor and its subsidiaries, taken as a whole, or (2) the ability
of such Subsidiary Guarantor to perform its

 



 

-8-

 



 


--------------------------------------------------------------------------------



 

obligations under this Guaranty, or (3) the validity or enforceability of this
Guaranty (herein in this Section 5, a “Material Adverse Effect”). Such
Subsidiary Guarantor has the power and authority to own or hold under lease the
properties it purports to own or hold under lease, to transact the business it
transacts and proposes to transact, to execute and deliver this Guaranty and to
perform the provisions hereof.

(b)          This Guaranty has been duly authorized by all necessary action on
the part of such Subsidiary Guarantor, and this Guaranty constitutes a legal,
valid and binding obligation of such Subsidiary Guarantor enforceable against
such Subsidiary Guarantor in accordance with its terms, except as such
enforceability may be limited by (1) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (2) general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).

(c)          The execution, delivery and performance by such Subsidiary
Guarantor of this Guaranty will not (1) contravene, result in any breach of, or
constitute a default under, or result in the creation of any Lien in respect of
any property of such Subsidiary Guarantor or any of its subsidiaries under any
indenture, mortgage, deed of trust, loan, purchase or credit agreement, lease,
charter document or by-law, or any other agreement or instrument to which such
Subsidiary Guarantor or any of its subsidiaries is bound or by which such
Subsidiary Guarantor or any of its subsidiaries or any of their respective
properties may be bound or affected, (2) conflict with or result in a breach of
any of the terms, conditions or provisions of any order, judgment, decree, or
ruling of any court, arbitrator or Governmental Authority applicable to such
Subsidiary Guarantor or any of its subsidiaries or (3) violate any provision of
any statute or other rule or regulation of any Governmental Authority applicable
to such Subsidiary Guarantor or any of its subsidiaries.

(d)          No consent, approval or authorization of, or registration, filing
or declaration with, any Governmental Authority is required in connection with
the execution, delivery or performance by such Subsidiary Guarantor of this
Guaranty.

 

6.

SUBSIDIARY GUARANTOR COVENANTS.

From and after the date of issuance of the Notes by the Company and continuing
so long as any amount remains unpaid thereon each Subsidiary Guarantor agrees to
comply with the terms and provisions of Sections 9.1 and 9.2 of each Note
Purchase Agreement, insofar as such provisions apply to such Subsidiary
Guarantor, as if said Sections were set forth herein in full.

 

7.

GOVERNING LAW.

(a)          THIS GUARANTY SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK APPLICABLE THEREIN.

(b)          EACH SUBSIDIARY GUARANTOR HEREBY (I) IRREVOCABLY SUBMITS AND
CONSENTS TO THE JURISDICTION OF THE FEDERAL COURT LOCATED WITHIN THE COUNTY OF
NEW YORK, STATE OF NEW YORK (OR IF

 



 

-9-

 



 


--------------------------------------------------------------------------------



 

SUCH COURT LACKS JURISDICTION, THE STATE COURTS LOCATED THEREIN), AND
IRREVOCABLY AGREES THAT ALL ACTIONS OR PROCEEDINGS RELATING TO THIS GUARANTY MAY
BE LITIGATED IN SUCH COURTS, AND (II) WAIVES ANY OBJECTION WHICH IT MAY HAVE
BASED ON IMPROPER VENUE OR FORUM NON CONVENIENS TO THE CONDUCT OF ANY PROCEEDING
IN ANY SUCH COURT AND WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS UPON IT,
AND (III) CONSENTS THAT ALL SUCH SERVICE OF PROCESS BE MADE BY DELIVERY TO IT AT
THE ADDRESS OF SUCH PERSON SET FORTH IN SECTION 10 BELOW. NOTHING CONTAINED IN
THIS SECTION SHALL AFFECT THE RIGHT OF ANY HOLDER TO SERVE LEGAL PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW OR TO BRING ANY ACTION OR PROCEEDING IN THE COURTS
OF ANY JURISDICTION AGAINST A SUBSIDIARY GUARANTOR OR TO ENFORCE A JUDGMENT
OBTAINED IN THE COURTS OF ANY OTHER JURISDICTION.

(c)          THE PARTIES HERETO WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE IN
RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE, BETWEEN
THEM ARISING OUT OF, CONNECTED WITH, RELATED TO OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED BETWEEN THEM IN CONNECTION WITH THIS GUARANTY, ANY NOTE
PURCHASE AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED HERETO. THE PARTIES
HERETO HEREBY AGREE AND CONSENT THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY AND THAT ANY OF THEM MAY
FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS GUARANTY WITH ANY COURT AS
WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR
RIGHT TO TRIAL BY JURY.

 

8.

JUDGMENTS.

Any payment made by a Subsidiary Guarantor to any Holder for the account of any
such Holder in respect of any amount payable by such Subsidiary Guarantor shall
be made in the lawful currency of the United States of America (“U.S. Dollars”).
Any amount received or recovered by such Holder other than in U.S. Dollars
(whether as a result of, or of the enforcement of, a judgment or order of any
court, or in the liquidation or dissolution of such Subsidiary Guarantor or
otherwise) in respect of any such sum expressed to be due hereunder or under the
Notes shall constitute a discharge of such Subsidiary Guarantor only to the
extent of the amount of U.S. Dollars which such Holder is able, in accordance
with normal banking procedures, to purchase with the amount so received or
recovered in that other currency on the date of the receipt or recovery (or, if
it is not practicable to make that purchase on such date, on the first date on
which it is practicable to do so).

 

9.

AMENDMENTS, WAIVERS AND CONSENTS.

(a)          This Guaranty may be amended, and the observance of any term hereof
may be waived (either retroactively or prospectively), with (and only with) the
written consent of each Subsidiary Guarantor and the Required Holders.

 



 

-10-

 



 


--------------------------------------------------------------------------------



 

 

(b)          The Subsidiary Guarantors will provide each Holder (irrespective of
the amount of Notes then owned by it) with sufficient information, sufficiently
far in advance of the date a decision is required, to enable such Holder to make
an informed and considered decision with respect to any proposed amendment,
waiver or consent in respect of any of the provisions hereof. The Subsidiary
Guarantors will deliver executed or true and correct copies of each amendment,
waiver or consent effected pursuant to the provisions of this Section 9 to each
Holder promptly following the date on which it is executed and delivered by, or
receives the consent or approval of, the Required Holders.

(c)          The Subsidiary Guarantors will not, directly or indirectly pay or
cause to be paid any remuneration, whether by way of fee or otherwise, or grant
any security, to any Holder as consideration for or as an inducement to the
entering into by any Holder of any waiver or amendment of any of the terms and
provisions hereof unless such remuneration is concurrently paid, or security is
concurrently granted, on the same terms, ratably to each Holder even if such
Holder did not consent to such waiver or amendment.

(d)          Any amendment or waiver consented to as provided in this Section 9
applies equally to all Holders and is binding upon them and upon each future
Holder and upon the Subsidiary Guarantors. No such amendment or waiver will
extend to or affect any obligation, covenant or agreement not expressly amended
or waived or impair any right consequent thereon. No course of dealing between
the Subsidiary Guarantors and any Holder nor any delay in exercising any rights
hereunder shall operate as a waiver of any rights of any Holder. As used herein,
the term “this Guaranty” and references thereto shall mean this Guaranty as it
may from time to time be amended or supplemented.

(e)          Solely for the purpose of determining whether the Holders of the
requisite percentage of the aggregate principal amount of Notes then outstanding
approved or consented to any amendment, waiver or consent to be given under this
Guaranty, Notes directly or indirectly owned by any Subsidiary Guarantor, the
Company or any of their respective subsidiaries shall be deemed not to be
outstanding.

 

10.

NOTICES.

All notices and communications provided for hereunder shall be in writing and
sent (a) by telefacsimile if the sender on the same day sends a confirming copy
of such notice by a recognized overnight delivery service (charges prepaid), or
(b) by registered or certified mail with return receipt requested (postage
prepaid), or (c) by a recognized overnight delivery service (with charges
prepaid). Any such notice must be sent:

(a)          if to an Initial Note Purchaser or such Initial Note Purchaser’s
nominee, to such Initial Note Purchaser or such Initial Note Purchaser’s nominee
at the address specified for such communications in Schedule A to the Note
Purchase Agreements, or at such other address as such Initial Note Purchaser or
such Initial Note Purchaser’s nominee shall have specified to any Subsidiary
Guarantor or the Company in writing,

(b)          if to any other Holder, to such Holder at such address as such
Holder shall have specified to any Subsidiary Guarantor or the Company in
writing, or

 



 

-11-

 



 


--------------------------------------------------------------------------------



 

 

(c)          if to any Subsidiary Guarantor, to such Subsidiary Guarantor c/o
the Company at its address set forth at the beginning of the Note Purchase
Agreements to the attention of Chief Financial Officer, or at such other address
as such Subsidiary Guarantor shall have specified to the Holders in writing.

Notices under this Section 10 will be deemed given only when actually received.

 

11.

MISCELLANEOUS.

(a)          No remedy herein conferred upon or reserved to any Holder is
intended to be exclusive of any other available remedy or remedies, but each and
every such remedy shall be cumulative and shall be in addition to every other
remedy given under this Guaranty now or hereafter existing at law or in equity.
No delay or omission to exercise any right or power accruing upon any default,
omission or failure of performance hereunder shall impair any such right or
power or shall be construed to be a waiver thereof but any such right or power
may be exercised from time to time and as often as may be deemed expedient. In
order to entitle any Holder to exercise any remedy reserved to it under this
Guaranty, it shall not be necessary for such Holder to physically produce its
Note in any proceedings instituted by it or to give any notice, other than such
notice as may be herein expressly required.

(b)          The Subsidiary Guarantors will pay all sums becoming due under this
Guaranty by the method and at the address specified in the Note Purchase
Agreements, or by such other method or at such other address as any Holder shall
have from time to time specified to the Subsidiary Guarantors in writing for
such purpose, without the presentation or surrender of this Guaranty or any
Note.

(c)          Any provision of this Guaranty that is prohibited or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall (to the full extent permitted by law) not invalidate or
render unenforceable such provision in any other jurisdiction.

(d)          If the whole or any part of this Guaranty shall be now or hereafter
become unenforceable against any one or more of the Subsidiary Guarantors for
any reason whatsoever or if it is not executed by any one or more of the
Subsidiary Guarantors, this Guaranty shall nevertheless be and remain fully
binding upon and enforceable against each other Subsidiary Guarantor as if it
had been made and delivered only by such other Subsidiary Guarantors.

(e)          This Guaranty shall be binding upon each Subsidiary Guarantor and
its successors and assigns and shall inure to the benefit of each Holder and its
successors and assigns so long as its Notes remain outstanding and unpaid.

(f)           This Guaranty may be executed in any number of counterparts, each
of which shall be an original but all of which together shall constitute one
instrument. Each counterpart may consist of a number of copies hereof, each
signed by less than all, but together signed by all, of the parties hereto.

 



 

-12-

 



 


--------------------------------------------------------------------------------



 

 

(g)          Each Subsidiary Guarantor hereby appoints CT Corporation System,
111 Eighth Avenue, New York, New York 10011 as its agent for service of process
for all purposes of this Guaranty.

[Signature Pages Follow.]

 



 

-13-

 



 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, each of the undersigned has caused this Guaranty to be duly
executed by an authorized representative as of the date first written above.

 

NEON COMMUNICATIONS, INC.       By:     Name:     Title:    

NEON OPTICA, INC.       By:     Name:     Title:    

NEON TRANSCOM, INC.       By:     Name:     Title:    

NEON CONNECT, INC.       By:     Name:     Title:    

NEON SECURITIES CORP.       By:     Name:     Title:    



 

 


--------------------------------------------------------------------------------



 

 

NORTHEAST OPTIC NETWORK OF
CONNECTICUT, INC.       By:     Name:     Title:    

NORTHEAST OPTIC NETWORK OF NEW
YORK, INC.       By:     Name:     Title:    

 

 



 


--------------------------------------------------------------------------------



 

 

SUBSIDIARY GUARANTY SUPPLEMENT

 

To the Holders of the Senior Secured Notes due May 1, 2008 of

Globix Corporation (the “Company”)

Ladies and Gentlemen:

WHEREAS, the Company has issued its Senior Secured Notes due May 1, 2008 (the
“Notes”), pursuant to those certain Note Purchase Agreements dated as of
December 13, 2005 (the “Note Purchase Agreements”) between the Company and each
of the purchasers named on Schedule A thereto (the “Purchasers” and together
with their successors and assigns, the “Holders”).

WHEREAS, as a condition precedent to their purchase of the Notes, the Purchasers
required that certain subsidiaries of the Company enter into a Subsidiary
Guaranty Agreement as security for the Notes (the “Subsidiary Guaranty;”
capitalized terms used without definition herein have the meanings ascribed to
them in the Subsidiary Guaranty).

Pursuant to Section 9.3 of the Note Purchase Agreements, the Company has agreed
to cause the undersigned, ______________, a ______________ organized under the
laws of _______________ (the “Additional Guarantor”), to join in the Subsidiary
Guaranty. In accordance with the requirements of the Subsidiary Guaranty, the
Additional Guarantor desires to amend the definition of Subsidiary Guarantors
(as the same may have been heretofore amended) set forth in the Subsidiary
Guaranty so that at all times from and after the date hereof, the Additional
Guarantor shall be jointly and severally liable as set forth in the Subsidiary
Guaranty for the obligations of the Company under the Note Purchase Agreements
and Notes to the extent and in the manner set forth in the Subsidiary Guaranty.

The undersigned is the duly elected ______________ of the Additional Guarantor,
a Subsidiary of the Company, and is duly authorized to execute and deliver this
Guaranty Supplement to the Holders. The execution by the undersigned of this
Subsidiary Guaranty Supplement shall evidence its consent to and acknowledgment
and approval of the terms set forth herein and in the Subsidiary Guaranty and by
such execution the Additional Guarantor shall be deemed to have made in favor of
the Holders the representations and warranties set forth in Section 5 of the
Subsidiary Guaranty.

Upon execution of this Subsidiary Guaranty Supplement, the Subsidiary Guaranty
shall be deemed to be amended as set forth above. Except as amended herein, the
terms and provisions of the Subsidiary Guaranty are hereby ratified, confirmed
and approved in all respects.

Any and all notices, requests, certificates and other instruments (including the
Notes) from and after the date hereof may refer to the Subsidiary Guaranty
without making specific reference to this Subsidiary Guaranty Supplement, but
nevertheless all such references shall be deemed to include this Subsidiary
Guaranty Supplement unless the context shall otherwise require.

 


--------------------------------------------------------------------------------



 


Dated: _________________, _____.

 

[NAME OF ADDITIONAL GUARANTOR]       By     Its:    

 

 

 

-2-

 

 

--------------------------------------------------------------------------------



 

 

 

 